DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: summary of the invention is verbatim as claim language.  Appropriate correction is required.
The use of the term IBM, Intel, AMD and few more…, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending Application No. 17/701,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious and parallel in nature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims current application 
Co-pending claims 17/701,548
1. A system for associating one or more business terms with an architecture of a software application, comprising
a data source for storing source code data associated with the software application,
a data extraction unit for extracting data from the source code data to form extracted data,
an application model unit for generating an application model that includes a representation of selected data components of the extracted data and for generating application model data from the application model,
a term identification unit for identifying from the application model data a plurality of business terms and generating business term data,
an architecture diagram unit for generating an architecture diagram of each of a plurality of software artifacts of the software application,
an enriched application architecture diagram unit for generating based on the architecture diagram and the business term data an enriched architecture diagram, wherein the enriched architecture diagram includes the architecture diagram and one or more of the plurality of business terms,
a selected terms unit for allowing a user to select one or more business terms from the plurality of business terms, and
a term lineage determination unit for determining a lineage in the software artifacts of the selected one or more business terms based on the enriched architecture diagram and the selected business term, wherein the lineage is representative of one or more data paths associated with the selected business term moving through the software artifacts.
1. A system for determining the flow of one or more business terms between a plurality of software applications, comprising
a data source for storing source code data associated with the software application,
a data extraction unit for extracting data from the source code data to form extracted data, wherein the extracted data also includes a plurality of technical artifacts,
an application model unit for generating an application model that includes a representation of selected data components of the extracted data and for generating application model data from the application model, wherein the application model data includes data representative of a plurality of business terms and a plurality of technical artifacts,

a term identification unit for identifying the plurality of business terms from the application model data, wherein each of the plurality of business terms includes business related data,
a mapping unit for mapping together in a multi-dimensional table the plurality of business terms and the plurality of technical artifacts from the application model data to form map data, and
a term lineage determination unit for determining an inter-application lineage of one or more of the plurality of business terms based on the map data, wherein the inter-application lineage 1s representative of one or more data paths associated with one or more of the plurality of business term flowing between the plurality of software applications.

15. A computer-implemented method for associating one or more business terms with an architecture of a software application, comprising
extracting data from source code data with a data extraction unit to form extracted data,
generating an application model with an application model unit that includes a representation of selected data components of the extracted data and for generating application model data from the application model,
identifying from the application model data a plurality of business terms and generating business term data using a term identification unit,
generating an architecture diagram of each of a plurality of software artifacts of the software application using an architecture diagram unit,
generating based on the architecture diagram and the business term data an enriched architecture diagram using an enriched application architecture diagram unit, wherein the enriched architecture diagram includes the architecture diagram and one or more of the plurality of business terms,
allowing a user to select one or more business terms from the plurality of business terms with a selected terms unit, and
determining a lineage in the software artifacts of the selected one or more business terms based on the enriched architecture diagram and the selected business term using a term lineage determination unit, wherein the lineage is representative of one or more data paths associated with the selected business term moving through the software artifacts.
14. A computer implemented method performed by at least one computer processor for determining the flow of one or more business terms between a plurality of software applications, the method comprising executing a computer program having instructions that, when executed by the computer processor, configure the processor for:
extracting data from source code data associated with the plurality of software applications to form extracted data, wherein the extracted data also includes a plurality of technical artifacts,
generating an application model that includes a representation of selected data components of the extracted data and for generating application model data from the application model, wherein the application model data includes data representative of a plurality of business terms and the plurality of technical artifacts,
identifying the plurality of business terms from the application model data, wherein each of the plurality of business terms includes business related data,
mapping together in a multi-dimensional table the plurality of business terms and the plurality of technical artifacts from the application model data to form map data, and
determining an inter-application lineage of one or more of the plurality of business terms based on the map data, wherein the inter-application lineage is representative of one or more data paths associated with one or more of the plurality of business term flowing between the plurality of software applications.
29. A non-transitory, computer readable medium comprising computer program instructions tangibly stored on the computer readable medium, wherein the computer program instructions are executable by at least one computer processor to perform a method, the method comprising
extracting data from source code data with a data extraction unit to form extracted data,
generating an application model with an application model unit that includes a representation of selected data components of the extracted data and for generating application model data from the application model,
identifying from the application model data a plurality of business terms and generating business term data using a term identification unit,
generating an architecture diagram of each of a plurality of software artifacts of the software application using an architecture diagram unit,
generating based on the architecture diagram and the business term data an enriched architecture diagram using an enriched application architecture diagram unit, wherein the enriched architecture diagram includes the architecture diagram and one or more of the plurality of business terms,
allowing a user to select one or more business terms from the plurality of business terms with a selected terms unit, and
determining a lineage in the software artifacts of the selected one or more business terms based on the enriched architecture diagram and the selected business term using a term lineage determination unit, wherein the lineage is representative of one or more data paths associated with the selected business term moving through the software artifacts.
24. A non-transitory, computer readable medium comprising computer program instructions tangibly stored on the computer readable medium, wherein the computer program instructions are executable by at least one computer processor to perform a method, the method comprising: extracting data from source code data associated with the plurality of software applications to form extracted data, wherein the extracted data also includes a plurality of technical artifacts,
generating an application model that includes a representation of selected data components of the extracted data and for generating application model data from the application model, wherein the application model data includes data representative of a plurality of business terms and the plurality of technical artifacts,
identifying the plurality of business terms from the application model data, wherein each of the plurality of business terms includes business related data,
mapping together in a multi-dimensional table the plurality of business terms and the plurality of technical artifacts from the application model data to form map data, and
determining an inter-application lineage of one or more of the plurality of business terms based on the map data, wherein the inter-application lineage is representative of one or more data paths associated with one or more of the plurality of business term flowing between the plurality of software applications.
Dependent claims 2-14, 16-28 and 30-42 are also obvious to co-pending dependent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rallapalli et al USPN 8,813,022 in view of Bar-or et al US 2017/0177309
Regarding claims 1, 15 and 29
Rallapalli et al teaches 
a data source for storing source code data associated with the software application (column 11, line 23, reference architecture 400 includes data repositories layer 418. Data Repository Layer 418 contains the databases and data stores and related components that provide most of the storage for the data that supports a business analytics and optimization environment. The Data Repositories Layer's repositories are not a replacement or replica of operational databases that reside on the Data Source Layer, but are a complementary set of data repositories that reshape data into formats necessary for making decisions and managing a business. These database structures are represented by conceptual, logical, and physical data models and data model types (e.g. 3NF, star/snowflake schemas, unstructured, etc.); 
a data extraction unit for extracting data from the source code data to form extracted data (column 10, line 1, content Ingestion collects, classifies, analyzes, assigns metadata to and stores content into content stores. Content extraction is the set of processes that capture data, transactional or bulk, structured or unstructured, from various sources and lands it to an Initial Staging Area. It follows the architectural principle of "read once, write many" to ensure that impact on source systems is minimized, and data lineage is managed. The Initial Staging Area is an optional "landing zone" where the copy of the data from sources is landed because of content extraction. In an illustrative embodiment, the Initial Staging Area persists source data in non-volatile storage to achieve the "pull it once from source" goal. In any illustrative embodiment, Data from real time sources that is intended for real time targets only is not passed through content extraction and may not land in Initial Staging Area);
an application model unit for generating an application model that includes a representation of selected data components of the extracted data and for generating application model data from the application model (column 8, line 45, according to an illustrative embodiment, configurator 310 translates user input from an online business analytics and optimization requirements focused questionnaire. A Decision Tree/Knowledge/Rules Engine within the configurator using an associated proprietary architectural model persisted in the repository, translates user input from the online business analytics and optimization requirements focused questionnaire into one or multiple decision trees. The decision trees drive query paths against the proprietary architectural model persisted in the repository to produce client specific architectural output);
a term identification unit for identifying from the application model data a plurality of business terms and generating business term data (column 14, line 7, optimization within advanced analytics layer 422 helps companies improve operational efficiency while also providing centralized business rules in robust repositories that can be used across applications. Business Optimization leverages advanced mathematical techniques to find the best solution to a complex problem with many decision options and constraints. It is a powerful analytical tool for calculating the best possible utilization of resources to help achieve a desired business result, such as reducing cost or processing time, or increasing profit, serviceability and throughput);
an architecture diagram unit for generating an architecture diagram of each of a plurality of software artifacts of the software application (column 21, line 15, responsive to producing the first level outputs, process 600 receives further input through a guided questionnaire based on the first pass of configurator output (step 630). The guided questionnaire can be, for example but not limited to, guided questionnaire 322 of FIG. 3. The Guided questionnaire is a series of questions or prompts designed to elicit further information from the user for designing an architectural solution within the constraints of a business analytics and optimization reference architecture and customer information technology environment. In one illustrative embodiment, the guided questionnaire is a drilldown questionnaire, designed to progressively prompt the user for more detailed information regarding for designing an architectural solution within the constraints of a business analytics and optimization reference architecture and customer information technology environment. Each subsequent question in the drilldown questionnaire can be based on responses to previous questions in the drilldown questionnaire, as well as customer functional and non-functional requirements);
an enriched application architecture diagram unit for generating based on the architecture diagram and the business term data an enriched architecture diagram, wherein the enriched architecture diagram includes the architecture diagram and one or more of the plurality of business terms (column 13, line 48, Business Assessment within advanced analytics layer 422 involves understanding the business problem to be solved and determining the Advanced Analytics & Optimization technique best suited to address the client need. During this phase, business users, modelers, and domain experts work closely together to define the project objectives and the requirements from a business perspective. The project objective is then translated into a problem definition for predictive analytics & data mining, optimization & rules management, simulation, and/or visualization);
a selected terms unit for allowing a user to select one or more business terms from the plurality of business terms (column 8, line 45, according to an illustrative embodiment, configurator 310 translates user input from an online business analytics and optimization requirements focused questionnaire. A Decision Tree/Knowledge/Rules Engine within the configurator using an associated proprietary architectural model persisted in the repository, translates user input from the online business analytics and optimization requirements focused questionnaire into one or multiple decision trees. The decision trees drive query paths against the proprietary architectural model persisted in the repository to produce client specific architectural output). Rallapalli et al teaches software artifacts and business rules but doesn’t teach explicitly a term lineage determination unit for determining a lineage in the software artifacts of the selected one or more business terms based on the enriched architecture diagram and the selected business term, wherein the lineage is representative of one or more data paths associated with the selected business term moving through the software artifacts, however Bar-or et al teaches (column 10, line 1, Content Ingestion collects, classifies, analyzes, assigns metadata to and stores content into content stores. Content extraction is the set of processes that capture data, transactional or bulk, structured or unstructured, from various sources and lands it to an Initial Staging Area. It follows the architectural principle of "read once, write many" to ensure that impact on source systems is minimized, and data lineage is managed. The Initial Staging Area is an optional "landing zone" where the copy of the data from sources is landed because of content extraction. In an illustrative embodiment, the Initial Staging Area persists source data in non-volatile storage to achieve the "pull it once from source" goal. In any illustrative embodiment, Data from real time sources that is intended for real time targets only is not passed through content extraction and may not land in Initial Staging Area). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data linage. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into data lineage or term linage where this process allows to understand, recording, and visualizing data as it flows from data sources to consumption including all transformations the data underwent along the way how the data was transformed, what changed, and why?

Regarding claims 2, 16 and 30
Rallapalli et al teaches
 a rule identification unit for identifying from the application model data a plurality of business rules associated with the software application and generating business rule data, wherein the enriched application architecture diagram unit generates the enriched architecture diagram based on the architecture diagram, the business term data and the business rule data (column 14, line 7, optimization within advanced analytics layer 422 helps companies improve operational efficiency while also providing centralized business rules in robust repositories that can be used across applications. Business Optimization leverages advanced mathematical techniques to find the best solution to a complex problem with many decision options and constraints. It is a powerful analytical tool for calculating the best possible utilization of resources to help achieve a desired business result, such as reducing cost or processing time, or increasing profit, serviceability and throughput).

Regarding claims 3, 17 and 31
Rallapalli et al teaches 
a storage unit for storing the extracted data and for providing the extracted data to the application model unit, wherein the storage unit comprises a database for storing the extracted data and a knowledge repository for storing selected information about the software application (column 13, line 64, data mining within advanced analytics layer 422 focuses on extracting patterns and previous unknown facts from large volumes of data. It helps businesses uncover key insights, patterns, and trends in data, and then uses this insight to optimize business decisions. Data mining techniques can be divided into major categories including classification (arranging data into predefined groups), clustering (similar to classification but the groups are not predefined), and regression (statistical analysis between a dependent variable and one or more independent variables). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate database to store extracted data. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into data extraction which is process of collecting or retrieving disparate types of data from a variety of sources, many of which may be poorly organized or completely unstructured.

Regarding claims 4, 18 and 32
Bar-or et al teaches
the representation of the selected data components of the application model includes entities, relationships and associated attributes that describe a functionality of the data components in connection with the software application [0072] FIG. 5 is a screenshot illustrating an Workbench 70 generated by the system. The Workbench 70 (along with the Knowledge Center) enables users to interact with the functionality and capabilities of the Signal Hub system via a graphical user interface (GUI). The Workbench 70 is an environment to develop end-to-end analytic solutions (e.g., a development environment for analytics) including reusable and easily developed analytic code. It offers all the necessary functionality for aggregating of the entire analytic modeling process, from data to signals. It provides an environment for the coding and development of data schemas, data quality management processes (e.g. missing value imputation and outlier detection), collections (e.g., the gathering of raw data files with the same data schema), views (e.g., logic to create a new relational dataset from other views or collections), descriptive and predictive signals, model validation and visualization (e.g., measuring of model performance through ROC (receiver operator characteristic), KS (Kolmogorov-Smirnov), Lorenz curves, etc.), visualization and maintenance of staging, input, output data models, etc. The Workbench 70 facilitates data ingestion and manipulating, as well as enabling data scientists to extract intelligence and value from data through signals (e.g., analytics through signal creation and computation). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate entity relation. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into relation extraction which plays an important role in extracting structured information from unstructured sources such as raw text and extract relationships among items or entities to build an easily searchable knowledge base.

Regarding claims 5, 19 and 33
Bar-Or et al teaches 
the entities include programs, classes, statements, data elements, tables, columns, or screens, and wherein the attributes include associated identifying information that further specify the entity [0064] Signals can be categorized into classes including sentiment signals, behavior signals, event/anomaly signals, membership/cluster signals, and correlation signals. Sentiment signals capture the collective prevailing attitude about an entity (e.g., consumer, company, market, country, etc.) given a context. Typically, sentiment signals have discrete states, such as positive, neutral, or negative (e.g., current sentiment on X corporate bonds is positive.). Behavior signals capture an underlying fundamental behavioral pattern for a given entity or a given dataset (e.g., aggregate money flow into ETFs, number of “30 days past due” in last year for a credit card account, propensity to buy a given product, etc.). These signals are most often a time series and depend on the type of behavior being tracked and assessed. Event/Anomaly signals are discrete in nature and are used to trigger certain actions or alerts when a certain threshold condition is met (e.g., ATM withdrawal that exceeds three times the daily average, bond rating downgrade by a rating agency), etc. Membership/Cluster signals designate where an entity belongs, given a dimension. For example, gaming establishments create clusters of their customers based on spending (e.g., high rollers, casual gamers, etc.), or wealth management firms can create clusters of their customers based on monthly portfolio turnover (e.g., frequent traders, buy and hold, etc.). Correlation signals continuously measure the correlation of various entities and their attributes throughout a time series of values between 0 and 1 (e.g., correlation of stock prices within a sector, unemployment and retail sales, interest rates and GDP, home prices and interest rates, etc.).

Regarding claims 6, 20 and 34
Rallapalli et al teaches 
the term identification unit identifies selected ones of the data components in the application model data, organizes the data components into a plurality of groups in which all elements of a group refer to the same concept, and associates each of the plurality of groups with a selected business term (column 8, line 45, according to an illustrative embodiment, configurator 310 translates user input from an online business analytics and optimization requirements focused questionnaire. A Decision Tree/Knowledge/Rules Engine within the configurator using an associated proprietary architectural model persisted in the repository, translates user input from the online business analytics and optimization requirements focused questionnaire into one or multiple decision trees. The decision trees drive query paths against the proprietary architectural model persisted in the repository to produce client specific architectural output. Configurator 310 is based on reference architecture 312. Reference architecture 312 is a predefined architectural pattern, or set of patterns, possibly partially or completely instantiated, designed, and proven for use in particular business and technical business analytics and optimization contexts, together with supporting artifacts to enable use of the architectural pattern, or set of patterns).

Regarding claims 7, 21 and 35
Rallapalli et al teaches 
the architecture diagram unit employs selected portions of the application model data to generate therefrom one or more of the architecture diagrams that indicate the relationship between the software artifacts (column 8, line 30, configurator 310 is a software engine for designing an architectural solution within the constraints of a business analytics and optimization reference architecture and customer information technology environment. Based on a customer's analytic functional and non-functional requirements, as well as indicated specific client situations, configurator 310 provides an efficient, "best practice", and client specific industry based architectural solution using the current business analytics and optimization Reference Architecture. Configurator 310 further provides a corresponding architecture overlay of client specific components and subcomponents required. Configurator 310 further provides a corresponding page of reference links to items such as but not limited to Points of View, Accelerators, Best Practices, and key performance indicators. According to an illustrative embodiment, configurator 310 translates user input from an online business analytics and optimization requirements focused questionnaire. A Decision Tree/Knowledge/Rules Engine within the configurator using an associated proprietary architectural model persisted in the repository, translates user input from the online business analytics and optimization requirements focused questionnaire into one or multiple decision trees. The decision trees drive query paths against the proprietary architectural model persisted in the repository to produce client specific architectural output.

Regarding claims 8, 22 and 36
Bar-Or et al teaches 
the business rule identification unit analyzes the application model data to identify selected snippets of code of the source code data which implement the plurality of business rules, and then mark the snippets of code as an embodiment of the business rules [0091] FIGS. 11-17 are screenshots illustrating use of the Signal Hub platform to create descriptive signals. The Workbench user interface 500 includes a tree view 502 and an analytic code development window 504. The Workbench provides direct access to the Signal API, which speeds up development and simplifies (e.g., reduce errors in) signal creation (e.g., descriptive signals). The Signal API provides an ever-growing set of mathematical transformations that will allow for the creation of powerful descriptive signals, along with a syntax that is clear, concise, and expressive. Signal API allows scientists to veer away from the implementation details and focus solely on data analysis, thus maximizing productivity and code reuse. For example, the Signal API allows for easy implementation of complex pattern-matching signals. For example, for the telecom industry, one pattern could be a sequence of events in the data that are relevant for measuring attrition, such as a widespread service disruption followed by one or more customer complaints followed by restored service. The Signal API also provides a direct link between the Workbench and the Knowledge Center. Users can add metatags and descriptions to signals directly in Signal API code (which is reusable analytic code). These tags and taxonomy information are then used by the Knowledge Center to enable signal search and reuse, which greatly enhances productivity. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate code snippet. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into code snipping which are small blocks of reusable code that can be inserted in a code file using a right-click menu command or a combination of hotkeys and save development efforts.

Regarding claims 9, 23 and 37
Rallapalli et al teaches
wherein the enriched application diagram further comprises information about the relationships between one or more of the software artifacts and the plurality of business terms (column 14, line 24, rules management within advanced analytics layer 422 is used to define, deploy, execute, monitor, and maintain the variety and complexity of business logic that are used by operational systems within an organization. Business rules are typically written using IF/THEN statements, decision tables, decision trees and scorecards. Business rules describe the operations, business logic, and constraints that apply to an organization in achieving its goals. Simulation within advanced analytics layer 422 replicates a system, process, behavior, or business problem using advanced analytical techniques. It is used to perform "What If" analysis based on a set of parameters and input variables. Simulation models a business process to estimate the impact of management decisions or changes. Simulation enables companies to reproduce the dynamic behavior of a business process, in order to analyze workloads and potential bottlenecks. Simulations are an example of how technology can aid smarter decision-making. It can predict, for example, what will happen to an area if a new major facility is built and lead to improved planning of roads and public transportation. By providing insight into the impact of decisions and design alternatives, simulation can help companies determine the optimal path forward).

Regarding claims 10, 24 and 38
Rallapalli et al teaches
the enriched application architecture diagram unit or the term lineage determination unit generates a schematic tree map showing relationships between the software artifacts and the business terms (column 8, line 45, According to an illustrative embodiment, configurator 310 translates user input from an online business analytics and optimization requirements focused questionnaire. A Decision Tree/Knowledge/Rules Engine within the configurator using an associated proprietary architectural model persisted in the repository, translates user input from the online business analytics and optimization requirements focused questionnaire into one or multiple decision trees. The decision trees drive query paths against the proprietary architectural model persisted in the repository to produce client specific architectural output.

Regarding claims 11-12, 25-26 and 39-40
Rallapalli et al teaches
wherein the architecture diagram includes a plurality of programmatic boxes representative of the software artifacts that are linked together by communication arcs representing relationships between the software artifacts (column 11, line 23, Reference architecture 400 includes data repositories layer 418. Data Repository Layer 418 contains the databases and data stores and related components that provide most of the storage for the data that supports a business analytics and optimization environment. The Data Repositories Layer's repositories are not a replacement or replica of operational databases that reside on the Data Source Layer, but are a complementary set of data repositories that reshape data into formats necessary for making decisions and managing a business. These database structures are represented by conceptual, logical, and physical data models and data model types (e.g. 3NF, star/snowflake schemas, unstructured, etc.)

Regarding claims 13, 27 and 41
Rallapalli et al teaches
the term lineage determination unit determines from the enriched architecture diagram a reduced architecture diagram that is representative of a path of the selected business term as the business term flows between software artifacts within the software application, wherein the reduced architecture diagram is representative of a lineage of the business term that flows through the software artifacts (column 14, line 24, Rules Management within advanced analytics layer 422 is used to define, deploy, execute, monitor, and maintain the variety and complexity of business logic that are used by operational systems within an organization. Business rules are typically written using IF/THEN statements, decision tables, decision trees and scorecards. Business rules describe the operations, business logic, and constraints that apply to an organization in achieving its goal. Simulation within advanced analytics layer 422 replicates a system, process, behavior, or business problem using advanced analytical techniques. It is used to perform "What If" analysis based on a set of parameters and input variables. Simulation models a business process to estimate the impact of management decisions or changes. Simulation enables companies to reproduce the dynamic behavior of a business process, in order to analyze workloads and potential bottlenecks. Simulations are an example of how technology can aid smarter decision-making. It can predict, for example, what will happen to an area if a new major facility is built and lead to improved planning of roads and public transportation. By providing insight into the impact of decisions and design alternatives, simulation can help companies determine the optimal path forward.



Regarding claims 14, 28 and 42
Rallapalli et al teaches
a user interface generator for generating a user interface for displaying a list of the business terms or a list of the software artifacts that implement the business terms (column 14, line 50, visualization within advanced analytics layer 422 allows clients to gain insight through diagrams, maps, schedules, charts, and images. Visualization techniques manipulate, transform, and render data based on points, lines, areas, volumes, images or geometric primitives in any combination. Visualization is a powerful tool for understanding the behavior of complex systems. By building graphical displays, users can easily understand and interpret large volumes of data. Visualization is applicable to a wide range of business problems including financial trend analysis, monitoring of traffic and communication system, analysis of social networks, and arrangement of large-scale text and image data).

Relevant Prior Art
US 10678522 B1  Yerramreddy et al teaches Compiler And Method For Compiling Business Rules For A Serverless Runtime Environment
US 10635566 B1 Talluri et al teaches Predicting Code Change Impact Within An Integrated Development Environment
US 8935654 B2
Sengupta et al teaches Analysis System For Test Artifact Generation
US 8630969 B2 Ziegler teaches Systems And Methods For Implementing Business Rules Designed With Cloud Computing

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191